 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.1 Filed 12/17/20 Page 1 of 14




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

CYNTHIA HART,

      Plaintiff,

v.                                                  CASE NO:
                                                    HON:

MACOMB COUNTY, CHARTER TOWNSHIP OF CLINTON,
and PAUL COLLINS,
in his individual and official capacities,

      Defendants.
__________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
_________________________________________________________________/
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                            COMPLAINT

                    COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, CYNTHIA HART, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for her Complaint against the

above-named Defendants states as follows:




                                       1
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.2 Filed 12/17/20 Page 2 of 14




1.    Plaintiff is currently a resident of the City of Sterling Heights, County of

Macomb, State of Michigan.

2.    Defendant Paul Collins is and/or was at all times mentioned herein acting

under color of law, in his individual and official capacities, and within the course

and scope of his employment as a police officer/investigator with Defendants

Macomb County and Charter Township of Clinton.

3.    The events giving rise to this lawsuit occurred in the County of Macomb, State

of Michigan.

4.    Defendants Charter Township of Clinton and Macomb County are municipal

corporations and governmental subdivisions which are organized and existing under

the laws of the State of Michigan

5.    This lawsuit arises out of Defendants’ violations of Plaintiff’s federal

constitutional rights as secured by the Fourth Amendment as it applies to the States

through the Fourteenth Amendment to the United States Constitution and

consequently, Plaintiff has a viable claim for damages under 42 U.S.C. § 1983.

Plaintiff also has viable state law claims.

6.    Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

question] and 28 U.S.C. § 1343 [civil rights].

7.    That the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), not including interest, costs, and attorney fees.


                                              2
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.3 Filed 12/17/20 Page 3 of 14




                                       FACTS

8.     Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as through fully set forth herein.

9.     Plaintiff was the long-time (22 years) girlfriend/common law wife of Brian

Walker, who was the son of Sandra Leah McPherson (“Sandra McPherson”).

10.    In 2011, Sandra McPherson sold a 2002 Chevrolet Avalanche to Brian

Walker; wherein Brian Walker and Plaintiff paid $10,000 to Sandra McPherson in

the form of cash and check payments from 2011 through 2013.

11.    Sandra McPherson was unable to find the title to the Avalanche at the time

she gave the Avalanche to Brian Walker, but assured him that she would get it to

him.

12.    Plaintiff then subsequently added the Avalanche to her existing auto insurance

policy.

13.    Being unable to locate the original title to the Avalanche, Sandra McPherson

personally went to the Michigan Secretary of State office and requested a duplicate

State of Michigan Certificate of Title on March 6, 2017 for the 2002 Chevrolet

Avalanche because the original title was “LOST;” and she paid for this paperwork

with her personal credit/debit card.




                                          3
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.4 Filed 12/17/20 Page 4 of 14




14.   When Sandra McPherson obtained the title, she gave same to Brian Walker,

along with a copy of the Duplicate Title Application that she submitted to the

Michigan Secretary of State.

15.   On or about July 5, 2017, Brian Walker then had Plaintiff, his common law

wife, put the title of the Avalanche in her name since at that time he had become

paralyzed and unable to drive.

16.   The Avalanche developed a multitude of serious mechanical issues causing

the vehicle to be unsafe to drive; and it had in excess of 174,000 miles on it.

17.   On October 23, 2017, Plaintiff signed the title of the Avalanche, which was in

her name, to Buff Whelan Chevrolet and used the trade-in amount as a down

payment on a lease for a 2018 Chevrolet Equinox.

18.   Sandra McPherson was aware of the aforementioned transaction; had ridden

in the Equinox with Plaintiff on numerous occasions; and had commented to Plaintiff

that she was pleased with the vehicle and liked the dealership where the vehicle was

leased from.

19.   Brian Walker, and subsequently Plaintiff, became estranged from Mr.

Walker’s mother (Sandra McPherson) and ultimately passed away due to end stage

renal failure on April 23, 2019.




                                          4
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.5 Filed 12/17/20 Page 5 of 14




20.   On March 22, 2019, Sandra McPherson, who was known to be suffering from

dementia, went to the Clinton Township Police Department and advised that the

2002 Avalanche had been stolen.

21.   On May 14, 2019, Sandra McPherson, who was not on good speaking terms

with her son (Brian Walker) and Plaintiff, was interviewed by Defendant Collins.

22.   Defendant Collins was a police officer/detective with the Charter Township

of Clinton Police Department and was also an investigator with the Macomb Auto

Theft Squad (“MATS”); MATS is a multi-jurisdictional task force comprised of

investigators from various police agencies in Macomb County.

23.   During the May 14, 2019 interview with Ms. McPherson, she told Defendant

Collins that while she claimed to have the original title to the Avalanche, she could

not produce it.

24.   On June 28, 2019, Defendant Collins telephoned Plaintiff; at which time she

advised Defendant Collins that she had proof of her ownership of the Avalanche

including proof of payments made for its purchase.

25.   During the June 28, 2019 telephone conversation, Plaintiff specifically stated

to Defendant Collins that Ms. McPherson suffered from dementia and that she was

only making the complaint against Plaintiff in retaliation against Plaintiff because of

Plaintiff’s involvement in a lawsuit brought by Ms. McPherson which Ms.

McPherson not only lost; but had to pay a judgment on.


                                          5
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.6 Filed 12/17/20 Page 6 of 14




26.   On July 3, 2019, Defendant Collins was provided various documents showing

payments made for the purchase of the Avalanche.

27.   During a July 3, 2019 telephone conversation with Defendant Collins,

Defendant Collins demanded that Plaintiff come to his office for an interview

without her attorney; and that if Plaintiff did not meet with him, he would issue a

warrant for her arrest, which Defendant Collins ultimately did in fact do.

28.   Prior to having an arrest warrant issued against Plaintiff, Defendant Collins

knew or should have known that Sandra McPherson used her own credit/debit card

to purchase the duplicate title on March 6, 2017 at the Secretary of State office.

29.   Prior to having an arrest warrant issued against Plaintiff, Defendant Collins

knew or should have known that Sandra McPherson would have had to show photo

identification to obtain a duplicate title; and he would have known that Sandra

McPherson and Plaintiff do not look alike.

30.   Prior to requesting a warrant for Plaintiff’s arrest, Defendant Collins knew or

should have known that Plaintiff was not involved in obtaining a duplicate title

because she was working on the date and time in question and could not have been

at the Secretary of State’s office.

31.   Prior to requesting a warrant for Plaintiff’s arrest, Defendant Collins knew or

should have known that Sandra McPherson used her debit/credit card to make a




                                          6
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.7 Filed 12/17/20 Page 7 of 14




Point of Sale transaction in the amount of $20.30 at Secretary of State Branch #164

on March 6, 2017 which posted on March 7, 2017.

32.   Prior to requesting a warrant for Plaintiff’s arrest, Defendant Collins knew or

should have known that Russell C. Gray, a retired police officer, knew that Sandra

McPherson sold the Avalanche to Brian Walker (Plaintiff’s boyfriend/common law

husband).

33.   Prior to requesting a warrant for Plaintiff’s arrest, Defendant Collins knew or

should have known that Russell C. Gray accompanied Ms. McPherson to the

Secretary of State office on March 6, 2017 where she requested a duplicate title for

the Avalanche, and subsequently delivered the title to Mr. Walker; and after which

Plaintiff took to the Secretary of State to put title in her name.

34.   In July of 2019, Defendant Collins was responsible for submitting an arrest

warrant against Plaintiff on two (2) Counts of Intent to Pass False Title, in violation

of the Michigan Motor Vehicle Code (MCL 257.254); despite not having any

probable cause.

35.   Plaintiff turned herself in and attended an arraignment on the above charges

on or about July 12, 2019.

36.   The case against Plaintiff was dismissed by the 16th Circuit Court on

November 6, 2019.




                                            7
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.8 Filed 12/17/20 Page 8 of 14




37.   That as a direct and proximate cause of Defendants’ unlawful actions against

Plaintiff as described herein, Plaintiff has suffered injuries and damages including,

but not limited to, the following: potential loss of earnings and earning capacity; loss

of career opportunities; loss or reputation and esteem in the community; mental and

emotional distress; and loss of the ordinary pleasures of life.

                                 COUNT I
               VIOLATION OF THE FOURTH AMENDMENT
            42 U.S.C. § 1983—ILLEGAL SEARCH AND SEIZURE
                            AS TO DEFENDANTS

38.   Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

39.   That the Fourth Amendment to the United States Constitution establishes that

Plaintiff has the right to be free from the deprivation of life, liberty, and bodily

security without due process of law and to be free from unreasonable searches and

seizures.

40.   At all material times, Defendant Collins acted under color of law and

unreasonably when he violated Plaintiff’s Fourth Amendment rights when he had

Plaintiff falsely arrested/issued an arrest warrant against Plaintiff without probable

cause or exigent circumstances.

41.   Defendant Collins acted unreasonably and failed in his duties when he had an

arrest warrant issued against Plaintiff without considering the totality of the

circumstances and then proceeded with the legal process thereafter without probable
                                           8
 Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.9 Filed 12/17/20 Page 9 of 14




cause.

42.      Defendant Collins acted under color of law and is not entitled to qualified

immunity because he violated Plaintiff’s clearly established Fourth Amendment

right to be free from unreasonable searches and seizures.

43.      Defendant Collins’ unlawful and unconstitutional acts were the direct and

proximate cause of Plaintiff’s deprivation of her constitutional rights.

44.      Due to Defendant Collins’ actions and/or inactions, Plaintiff’s Fourth

Amendment rights were violated and pursuant to 42 U.S.C. § 1983, Plaintiff

respectfully requests that this Honorable Court award exemplary, compensatory, and

punitive damages plus costs, interest, and attorney fees as set forth in 42 U.S.C. §

1988.

         WHEREFORE, Plaintiff requests that this Honorable Court enter an award

in her favor and against Defendants in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) exclusive of costs, interest, and attorney fees.

                                   COUNT II
                               GROSS NEGLIGENCE

45.      Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

46.      Defendant Collins owed a duty to Plaintiff not to engage in activities or

actions that would endanger or cause harm to individuals.


                                           9
Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.10 Filed 12/17/20 Page 10 of 14




47.   Defendant Collins breached his duties by acting indifferently and/or grossly

negligent without regard to Plaintiff’s rights.

48.    Defendant Collins’ conduct was so reckless as to demonstrate a substantial

lack of concern for whether an injury resulted to Plaintiff.

49.   Defendant Collins’ grossly negligent conduct was the most immediate,

efficient, and direct cause preceding Plaintiff’s injuries.

50.   Defendant Collins knew or should have known that by breaching these duties,

Plaintiff would suffer injuries and damages.

51.   The according to MCL 691.1407, the breach of Defendant’s duties to exercise

reasonable care was reckless and amounts to gross negligence.

52.   That as a direct and proximate result of Defendant Collins’ indifferent/grossly

negligent acts and/or omissions, Plaintiff suffered injuries and damages.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), not including costs, interest, and

attorney fees.

                            COUNT III
        DEFENDANT MACOMB COUNTY AND CHARTER TOWNSHIP
           OF CLINTON’S CONSTITUTIONAL VIOLATIONS

53.   Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

                                           10
Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.11 Filed 12/17/20 Page 11 of 14




54.   Defendants Macomb County and Charter Township of Clinton acted

intentionally and with deliberate indifference to the obvious and/or known risks to

Plaintiff’s personal rights, safety, health, reputation, and/or liberty when it practiced

and/or permitted customs and/or practices which resulted in violation of Plaintiff’s

constitutional rights complained of herein.

55.   These unlawful customs, policies, and/or practices included, but were not

limited to the following:

      a.     failing to adequately and appropriately train and supervise their

employees;

      b.     failing to supervise, review, and/or discipline employees whom

Defendants knew or should have known were violating or were prone to violate

citizens’ constitutional rights, thereby permitting and/or encouraging its employees

to engage in illegal conduct; and

      c.     failing to require its employees to comply with established policies

and/or procedures and to discipline or reprimand employees who violated these

established polices.

56.   Defendants’ violations of Plaintiff’s constitutional and statutory rights were a

direct and proximate cause of her injuries.

57.   The facts as set forth in the preceding paragraphs constitute a violation of

Plaintiff’s clearly established constitutional rights and pursuant to 42 U.S.C. § 1983,


                                           11
Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.12 Filed 12/17/20 Page 12 of 14




and Plaintiff has a viable claim for compensatory and punitive damages as well as

interest, costs, and attorney fees.

        WHEREFORE Plaintiff respectfully requests that this Honorable Court enter

an award in her favor and against Defendants in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00 00) exclusive of interests, costs, and attorney

fees.

                                  Respectfully Submitted,

                                  CHRISTOPHER TRAINOR & ASSOCIATES



                                  BY: /s/ Shawn C. Cabot
                                  CHRISTOPHER J. TRAINOR (P42449)
                                  SHAWN C. CABOT (P64021)
                                  KRYSTINA R. DOSS (P77365)
                                  Attorneys for Plaintiff
                                  9750 Highland Road
                                  White Lake, MI 48386
                                  (248) 886-8650
                                  shawn.cabot@cjtrainor.com

Dated: December 17, 2020
SCC/




                                          12
Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.13 Filed 12/17/20 Page 13 of 14




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

CYNTHIA HART,

     Plaintiff,

v.                                                  CASE NO:
                                                    HON:

MACOMB COUNTY, CHARTER TOWNSHIP OF CLINTON,
and PAUL COLLINS,
in his individual and official capacities,

      Defendants.
__________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
_________________________________________________________________/




                     DEMAND FOR TRIAL BY JURY




                                     13
Case 2:20-cv-13324-GAD-EAS ECF No. 1, PageID.14 Filed 12/17/20 Page 14 of 14




      NOW COMES Plaintiff, by and through her attorneys, CHRISTOPHER

TRAINOR & ASSOCIATES, and hereby makes a Demand for a Trial by Jury in the

above-captioned matter.



                             Respectfully Submitted,

                             CHRISTOPHER TRAINOR & ASSOCIATES



                             BY: /s/ Shawn C. Cabot
                             CHRISTOPHER J. TRAINOR (P42449)
                             SHAWN C. CABOT (P64021)
                             KRYSTINA R. DOSS (P77365)
                             Attorneys for Plaintiff
                             9750 Highland Road
                             White Lake, MI 48386
                             (248) 886-8650
                             shawn.cabot@cjtrainor.com

Dated: December 17, 2020
SCC/




                                     14
